PER CURIAM.
The plaintiff below petitions this court to issue a writ of certiorari quashing the protective order of the trial court prohibiting plaintiffs counsel from engaging in ex parte contact with former employees of Central Tampa Nursing Home and Padgett Nursing Home who cared for or treated the decedent, James Williams. We deny the petition pursuant to Barfuss v. Diversicare Corp. of America, 656 So.2d 486 (Fla. 2d DCA 1995), and certify conflict as we did in Keesal v. First Healthcare Corporation, 684 So.2d 214 (Fla. 2d DCA 1996).
Petition denied; direct conflict certified.
DANAHY, A.C.J., and SCHOONOVER and BLUE, JJ., concur.